Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1-16 allowed.
The following is an examiner’s statement of reasons for allowance:
	The prior art does not disclose:
a memory configured to store a particle filter maintaining a set of particles, each particle includes an estimation of a state of the vehicle, an estimation of probability density function (pdf) of the tire friction function, and a weight indicative of a probability of the particle; 
a processor configured to execute the particle filter to update the particles based on a motion model and a measurement model of the vehicle, control commands moving the vehicle and measurements of the state where the vehicle moved according to the control commands; and 
generate a control command based on the motion of the vehicle, the weighted combinations of the state of the vehicle and the pdf of the tire friction function weighted according corresponding weights of the particles; and submit the control command to at least one actuator of the vehicle.
Rather, the prior art (Jonasson- US 20160368503 A1) teaches a method and arrangement for estimating a friction coefficient between tires and the ground by using particle .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brittany Renee Peko whose telephone number is (408)918-7506.  The examiner can normally be reached on Monday - Thursday and alternate Fridays 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/B.R.P./ 8/5/2021Examiner, Art Unit 3661                                                                                                                                                                                                        

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661